DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent No. 5,802,222 to Rasch et al (“Rasch”).
As to claim 1, Rasch discloses a planar light circuit (See Fig. 1-2 and 9), comprising 
a substrate (11) and
a first pixel, wherein the first pixel comprises: 
a first number N of laser diodes (7’, 7’’, 7’’’), 
a first waveguide located on the substrate (2’,2’’,2’’’), 
a first number N of inlets which couple the first number N of laser diodes to the first waveguide (19, comprising 3 fresnel lenses) and 
a first outlet (micro-optical lens 16), 
wherein the first waveguide couples the first number N of inlets to the first outlet (See Fig. 9). 
As to claim 2, Rasch discloses wherein the first waveguide includes a Mach-Zehnder modulator (See Fig. 9) comprising 
a beam splitter (17’, 17’’, 17’’’; Each of the modulators comprises a beam splitter coupled to the inlets.), 
a beam combiner (17’, 17’’, 17’’’; Each of the modulators comprises a beam combiner coupled to the outlet 16.), 
a first waveguide path coupling the beam splitter to the beam combiner (17’,17’’,17’’’; Each of the modulators comprises two waveguide paths coupling the beam splitter to the beam combiner.) and 
second waveguide path coupling the beam splitter to the beam combiner (17’,17’’,17’’’; Each of the modulators comprises two waveguide paths coupling the beam splitter to the beam combiner.), 
wherein the first waveguide path and the second waveguide path are configured to have different light propagation properties (See Fig. 9).
As to claim 3, Rasch discloses wherein a path length of the first waveguide path is different from a path length of the second waveguide path and/or at least one of the first and the second waveguide path comprises a number P of sections, wherein a section of the number P of sections which comprises at least one of air, a material with low refractive index and a modified material of the first waveguide (See Fig. 9, MZI1, MZI2, MZI3; Each of the MZI areas is filled with a modified material of the first waveguide.). 
As to claim 4, Rasch discloses wherein at least one of the first waveguide path and the second waveguide path includes a section filled with an electro-optical material, and wherein the Mach-Zehnder modulator includes an electrode coupled to the electro-optical material (See Fig. 9, MZI1, MZI2, MZI3).
As to claim 6, Rasch discloses wherein an inlet of the first number N of inlets comprises at least one of a prism, a grating and an encapsulation (See claim 23).
As to claim 7, Yeoh discloses wherein the first outlet is configured for top emission of light (See Fig. 9, 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,802,222 to Rasch et al (“Rasch”) in view of US Patent Pub. 2016/0248225 A1 to Sayyah et al (“Sayyah”).
As to claim 5, Rasch fails to disclose wherein a laser diode of the first number N of laser diodes comprises a front facet, a laser ridge and a backside mirror, wherein the front facet, the laser ridge and the backside mirror are realized at or on the substrate, and wherein the front facet is coupled to an inlet of the first number N of inlets.
Sayyah discloses wherein a laser diode (See Fig. 1B, 34) of the first number N of laser diodes comprises a front facet, a laser ridge (14) and a backside mirror (34), wherein the front facet, the laser ridge and the backside mirror are realized at or on the substrate, and wherein the front facet is coupled to an inlet of the first number N of inlets (See Fig. 1B).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Rasch with the teachings of Sayyah wherein a laser diode of the first number N of laser diodes comprises a front facet, a laser ridge and a backside mirror, wherein the front facet, the laser ridge and the backside mirror are realized at or on the substrate, and wherein the front facet is coupled to an inlet of the first number N of inlets, as suggested by Sayyah thereby similarly using configurations of laser didoes which were known in the prior art in the light circuit of Rasch.
As to claim 15, Rasch discloses a planar light circuit (See Fig. 9), comprising a substrate (11) and 
a first pixel, wherein the first pixel comprises: 
a first number N of laser diodes (7’, 7’’, 7’’’), 
a first waveguide located on the substrate (2’, 2’’, 2’’’), 
a first number N of inlets (19) which couple the first number N of laser diodes to the first waveguide and 
a first outlet (16), 
wherein the first waveguide couples the first number N of inlets to the first outlet (See Fig. 9), 
wherein the first waveguide comprises an electrically controlled Mach-Zehnder modulator (17’, 17’’, 17’’’), 
wherein a laser diode of the first number N of laser diodes comprises a front facet, a laser ridge and a backside mirror, wherein the front facet is connected to an inlet of the first number N of inlets, and
wherein the first waveguide, the laser diode of the first number N of laser diodes and the Mach-Zehnder modulator are monolithically integrated on the substrate (col. 14, lines 8-17; col. 17, lines 22-32).
Rasch fails to disclose wherein a laser diode of the first number N of laser diodes comprises a front facet, a laser ridge and a backside mirror, wherein the front facet is connected to an inlet of the first number N of inlets.
Sayyah discloses wherein a laser diode (See Fig. 1, 36) of the first number N of laser diodes comprises a front facet, a laser ridge (14) and a backside mirror (34), wherein the front facet is connected to an inlet of the first number N of inlets (See Fig. 1B).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Rasch with the teachings of Sayyah wherein a laser diode of the first number N of laser diodes comprises a front facet, a laser ridge and a backside mirror, wherein the front facet is connected to an inlet of the first number N of inlets, as suggested by Sayyah thereby similarly using configurations of laser didoes which were known in the prior art in the light circuit of Rasch.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,802,222 to Rasch et al (“Rasch”) in view of US Patent Pub. 2018/0120559 A1 to Yeoh et al (“Yeoh”).
As to claim 8, Rasch fails to disclose wherein the planar light circuit comprises a second pixel, 
wherein the second pixel comprises 
a second number N2 of laser diodes, 
a second waveguide located on the substrate,
a second number N2 of inlets which couple the second number N2 of laser diodes to the second waveguide and 
a second outlet, 
wherein the second waveguide couples the second number N2 of inlets to the second outlet, and wherein the second outlet of the second pixel is adjacent to the first outlet of the first pixel.  
Yeoh discloses wherein the planar light circuit comprises a second pixel (See Fig. 21), 
wherein the second pixel comprises 
a second number N2 of laser diodes (2142, 2144, 2146), 
a second waveguide located on the substrate (2110),
a second number N2 of inlets which couple the second number N2 of laser diodes to the second waveguide (See Fig. 21; Each of the diodes is connected to inlets similar to inlet 2124 corresponding to diode 2122) and 
a second outlet (2104), 
wherein the second waveguide couples the second number N2 of inlets to the second outlet, and wherein the second outlet of the second pixel is adjacent to the first outlet of the first pixel (See Fig. 21).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Rasch with the teachings of Yeoh wherein the planar light circuit comprises a second pixel, wherein the second pixel comprises a second number N2 of laser diodes, a second waveguide located on the substrate, a second number N2 of inlets which couple the second number N2 of laser diodes to the second waveguide and a second outlet, wherein the second waveguide couples the second number N2 of inlets to the second outlet, and wherein the second outlet of the second pixel is adjacent to the first outlet of the first pixel, as suggested by Yeoh thereby similarly using known configurations of light circuits into the light circuit of Rasch.
As to claim 9, Yeoh discloses wherein the first number N is at least 3 and the second number N2 is at least 3, and wherein the first number N of laser diodes and the second number N2 of laser diodes are realized as at least one of vertical-cavity surface-emitting lasers and edge emitting lasers (See Fig. 21, 2122, 2126, 2130, 2142, 2144, 2146).  
As to claim 10, Yeoh discloses wherein the first number N of laser diodes include a red laser diode, a green laser diode and a blue laser diode, and wherein the second number N2 of laser diodes include a red laser diode, a green laser diode and a blue laser diode (¶ 0110-0111).  
As to claim 11, Yeoh discloses wherein a first laser diode of the first number N of laser diodes is configured to emit electromagnetic radiation at a first wavelength, wherein a further first laser diode of the second number N2 of laser diodes is configured to emit electromagnetic radiation at a further first wavelength, and wherein a first difference of the first wavelength and of the further first wavelength is in a range between 3 nm and 15 nm (¶ 0085; “For example the first green laser diode 802 and the third green laser diode 807 can have an emission wavelength of 520 nanometers whereas the second green laser diode 804 and the fourth green laser diode can have an emission wavelength of 535 nanometers”) .
As to claim 12, Rasch discloses wherein at least one of the first waveguide and the second waveguide comprises a Mach-Zehnder modulator (See Fig. 9, MZI1, MZI2, MZI3).  
As to claim 13, Yeoh discloses wherein the planar light circuit comprises a number L of pixels which include the first and the second pixel, wherein the number L is at least four, wherein outlets of the number L of pixels are arranged in an array form (¶ 0115-0117; See Fig. 24).
As to claim 14, Yeoh discloses an arrangement, comprising the planar light circuit of claim 1, wherein the arrangement is realized as data glasses (¶ 0058). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624